Title: From John Adams to William Stephens Smith, 18 January 1813
From: Adams, John
To: Smith, William Stephens



My Dear Sir
Quincy January 18th. 1813

Your Letter of the 5th. contains Such an Abundance of Matter which appears to me as of so great importance, that I really was under a temptation to Commit a violation of private and family Confidence by inclosing the original directly to the President. But the Appointment of General Armstrong to the War Office, has rendered Such a desperate Step unnecessary. Whether the new Secretary is your Friend or Enemy or neutral I neither know nor much Care. But you once thought him your Friend, for you gave him a Letter to me as such.
My Advice to you now is to write a Letter to Armstrong containing the Essence of all that you have written to me: but carefully divested of every Appearance of Asperity, of Snear, of Sarcasm, of Irony, of Resentment, and Contempt; respectful without Servility. Send a Copy of it to the President, with a decent respectfull Short Letter. Make your Wife, your Daughter your Sister copy all these Papers as I do. Banish every Wish and every thought of being employed on the Cabinet or the Field. You are now in the Situation in which you can do most good to your Country. In the Field, in the present State of Things, your immortal Glory would I doubt not be Secured, by the certain destruction of your Life, tho’ in the defeat and disgrace of your Country. In the  Cabinet, you could never give Satisfaction, nor follow your own Judgment. In the House of Representatives, and by Confidential Communications to the President and Secretary at War, without affectation you may do great good. I am so old and so unfashionable, as to venture to Say, that Providence has placed you where you ought to be: but remember, it is a situation as Conscientiously responsible as that of the President himself.—Be not deceived, My Son, by the Elections in New York. The Principles of the two first Presidents have had little Weight in them. The Upstart Pride of a Sudden Growth to Superiour Population and Wealth, Uniting with the Irish Scotch Dutch and Presbyterian Interest on which, as I have often explained to you, the Clinton Family are founded, have done the Work. If the Principles of Washington and Adams had ever had much Weight in New York She would never have United with Virginia for twelve years in the total destruction of both.
With you I apprehend a horrid interval of time, the next Summer Congress will not get the Money, the regular Army, the Militia, or the Volunteers, Sufficient to secure a Successful Campaign. They are not yet impressed with the Importance and Necessity of Naval Power on the Lakes or the Ocean.—
Your observations on Smyths Book and Williams’s Book ought to be Communicated immediately to Madison and Armstrong.—
Write me constantly. You cannot write me two much. I have twice lately met my Sons of the Navy. I am very proud of my Naval Family. Rogers is discreet and well bred as well as Brave, and Enterprising.
Your Mother bids me tell you, you may depend on one assured Friend in the House, The Honourable Timothy Pickering. My Love to all.—
Note. I have no very enthusiastic Admiration of that kind of Glory which is acquired by Wounds and Death without any Benefit to Mankind or Country.
John Adams—